Case 2:19-cv-00018-cr Document 1 Filed 01/30/19 Page 1 of 10

.¥‘§rl° CSTTO F;`-;Ecm MU
FlL so

UNITED STATES DISTRICT COURT
FOR THE ma

DISTRICT OF VERMONT ,y
98 " ¢l.

 

SHAUN P. GOLDEN,

am

20|9 JAN 30 PH 2=1+9

Plaimifr, mckee No.:@`~ \q`(,\l°!<g’£)&

v.

HERMI'I`AGE INN REAL ESTATE
HOLDING COMPANY, LLC and
JAMES R BARNES,

Defendants.

 

 

COMPLAINT

Plaintiff, Shaun P. Goldcn, by and through his \mdersigned cotmsel, files this complaint
against Dcfendants Hermitage Inn Real Estate Holding Company, LLC and James R. Bames,
and states as follows:

PARTlES AND JURISD|CT|ON

l. Plaintiff Shaun P. Golden (“Plaintit’f” or “Golden”) is an individual residing in
Suffolk County, New York.

2. Upon information and belief, Defendant James R. Bames (“Barnes”) is an
individual residing in or around Avon, Connecticut.

3. Upon information and belief, Bames is and/or was at all times relevant to this
action, the Managing Mernber and sole member of Defendant Hermitage lnn Real Estate
I~lolding Company, LLC, a Connecticut limited liability company (“Hermitage Holding Co.”,
and collectively with Barnes, “Defendants”).

4. Hermitage Holding Co. is a real estate holding company that owns the Hermitage

Club, LLC at Haystack Mountain in Wilmington, Vermont, a 1400 acre private residential

Case 2:19-cv-00018-cr Document 1 Filed 01/30/19 Page 2 of 10

community which offers private ski access, a golf community and the benefits of membership in
an exclusive club.

5. Upon information and belief, Bames is and/or was at all times relevant to this
action, the President and Chief Executive Oflicer of the Club.

6. Jurisdiction is proper in this Court pursuant to 28 U.S.C. § l332(a). Each party is
a citizen of different states, and the amount in controversy exceeds $75,000.

7. Venue is proper in this Distn'ct pursuant to 28 U.S.C. § 139l(b)(2), as a
substantial part of the events or omissions giving rise to the claim occurred in this district and the
Mountain is in this district.

GENERAL ALLEGATlONS

8. ln or about 2011, Bames, through Hermitage Holding Co., purchased a large,
existing ski facility at Haystack Mountain in southern Vermont.

9. Following his purchase, Bames began an extensive plan for new construction,
renovation and improvement of the ski facilities, ancillary structures, and services. Barnes‘s plan
was to develop a high-end, private ski club (the “Hermitage Club”), which could include
affiliated inns, a lodge, and golf course, as well as private homes, whose owners would be
required members of the club.

10. Plaintifl` is the founder and sole member of Golden Wealth Properties, LLC
(“Golden Propettics”).

ll. ln or about May, 2017, Plaintifl` began discussions with Bames regarding the

possible purchase of five of the Hermitage residential real estate lots.

Case 2:19-cv-00018-cr Document 1 Filed 01/30/19 Page 3 of 10

12. In Plaintiff and Bames’s discussions, Barnes, acting on behalf of l-lermitage
Holding Co., made extensive and detailed representations to Plaintiff as to the nature of the
club’s amenities and the status of the renovations.

l3. Among Barnes’s representations, Bames provided Plaintiff with marketing
materials that described the Hermitage Club’s ski and other amenities, including “best»in-class
snowmaking” and “state-of-the-art lifts,” as well as an 18-hole golf course for use dm'ing the
warmer months.

l4. Bames’s materials also included a map of the available ski trails, descriptions of
the Hermitage clubhouse and ancillary facilities, and details related to the various additional
membership bcnetits.

15. Of the club’s improvements, including the crucial ski lifts and snow-making
machinery, Barnes made representations to Plaintiff that such improvements were being installed
as planned and on schedule. Bames also made representations that the Hermitage Club’s growth
was robust and strong.

16. These lots, upon each of which Plaintiff, through Golden Properties, would
construct a single family home, were to include a “Deedable Admission Rjght” to the Hermitage
Club. This Deedable Admission Right was to provide the owner of the property with an
expedited membership to the Hemtitage Club, bypassing any waitlist, with such membership
providing unlimited access to the Hermitage Club’s amenities,

l7. Membership in the club through the Deedable Admission Right was the key
feature of the properties and the basis for their profitability once construction had been

completed and the properties had been sold to third-parties

Case 2:19-cv-00018-cr Document 1 Filed 01/30/19 Page 4 of 10

18. Relying on Barnes’s representations with respect to the l-lermitage Club, Plaintiff
entered into a real estate purchase and sales agreement with the Herrnitage Holding Co. for the
purchase of five separate residential lots, identified as Stags Leap Lot Numbers 19, 22, 25, 27,
and 29 (“Lot #”, and collectively the “Golden Lots”), for the sum of $2,625,000.

19. Plaintifl`s real estate purchase and sale agreement was negotiated and signed by
Bames on behalf of Hennitage Holding Co.

20. On June 27, 2017, Plaintifi` and Hcrmitage Holding Co. closed on the purchase
and sale agreement, with Plaintiff receiving a warranty deed for each of the Golden Lots.

21. Following the parties' closing, it became clear that the Hermitage Club and the
l'lermitage Holding Co. were under enormous financial difficulty.

22. Among their issues, the l-lermitage Club and Hermitage Holding Co. owed over
$214,000 in property taxes to the town of Wilmington, Vermont. Barnes’s entities also owed
property taxes to the town of Dover, Verrnont, and they defaulted in their obligations to
numerous contractors working on the construction and renovations. Even the utility bills for
Hermitage Club related properties were severely past due in the amount of $65,000 owed to local
utility Green Mountain Power Company.

23. ln an attempt to keep the l-lermitage Club afloat, Bames obtained short term
financing from RCN Capital Funding, LLC, a hard money lender. Bames also imposed a
$10,000 “special assessment” on l-lermitage Club members, the possibility of which was never
discussed with Plaintiff. An additional attempt for a second “special assessment” just a few
months after the first assessment was overwhelmingly rejected and opposed by club members

and the club closed for good shortly thereafter.

Case 2:19-cv-00018-cr Document 1 Filed 01/30/19 Page 5 of 10

24. Thereafter, Bames and Hermitage Holding Co. defaulted on their primary
financing, $17.1 million in loans they had obtained from Berkshire Bank. Moreover, the
Vennont Department of Taxes issued notice to the club prohibiting any and all club related
properties from operating and conducting any business as a result of more than $l million in
back taxes uncollected for rooms, meals and sales.

25, With the collapse of the Hermitage Club, the Deedable Admission Right became
essentially worthless, destroying the value of the Golden Lots.

COUNT l: FRAUDULEN'I` MISREPRESEN'I`ATION

26. Plaintiif repeats and realleges the allegations set forth in Paragraphs l through 25
above.

27. Upon information and belief, Barnes, acting on behalf of Hemtitage Holding Co.,
purposefully misrepresented material facts concerning the status of the Hermitage Club’s
renovations, improvements, membership, and stability.

28. Upon information and belief, Bames knew all or part of these statements to be
false when the statements were made to Plaintiff. Specifically, Bames knew that the Hermitage
Club was failing financially and that it would not be able to pay for the planned renovations and
improvements

29. Plaintiff, however, reasonably relied on Barnes’s representations when agreeing
to the purchase of` the Golden Lots.

30. Bames was motivated to misrepresent these material facts in order to obtain
additional funds from Plaintiff through his purchase of what would soon be significantly

devalued assets

Case 2:19-cv-00018-cr Document 1 Filed 01/30/19 Page 6 of 10

31. The false representations made by Bames about the status of the Hermitage Club
renovations, improvements, and overall status were material to Plaintiffs entering into the
purchase agreement and closing on the sale of the properties

32. As a direct and proximate result of the Barnes’s misrepresentations, Plaintiff has
suffered significant damages in an amount to be proven at trial, but in no event less than
$2,650,000.

COUNT 2: FRAUDULENT CONCEALMENT

33. Plaintiffs reth and reallege the allegations set forth in Paragraphs l through 32
above.

34. The financial instability and looming default by the Hermitage Club and
Hermitage Holding Co. was known or should have been known to Bames or those acting under
Barnes’s control.

35. Bames had a duty to bring such information regarding the status of the club to
Plaintiffs attention

36. instead of bringing the club’s instability to Plaintiffs attention, Bames, acting on
behalf of Hermitage Holding Co., willfully and repeatedly concealed these facts and gave
Plaintiff false information to the contrary.

37. Bames knowingly failed to make such disclosures in order to solicit the purchase
funds from Plaintiff.

38. lf Plaintiff had been aware of the club’s financial and overall difficulty, he would
not have agreed to the purchase of the Golden Lots.

39. Barnes’s concealment of these material facts has caused and is causing significant

damage to Plaintiff in an amount to be determined at trial, but in no event less than $2,650,000.

Case 2:19-cv-00018-cr Document 1 Filed 01/30/19 Page 7 of 10

COUNT 3: FRAUDULENT INDUCEMENT

40. Plaintiff repeats and realleges the allegations set forth in Paragraphs l through 39
above.

4l. Bames, acting on behalf of Hermitage Holding Co., haudulently induced Plaintiff
to enter into the purchase and sales agreement and to close on the agreement for the purchase of`
the Golden Lots by providing express and/or implied assurances that the Hermitage Club’s
renovation and expansion was proceeding normally.

42. Bames misrepresented and concealed material facts relating to the status and
overall financial difficulty of the Hermitage Club.

43. Bames knew or should have known about the Hermitage Club’s financial
di fficulty.

44. Plaintiff relied on Bames as Hermitage’s principal and agent to bring these facts
to Plaintiffs attention.

45. Plaintiff could not have reasonably known about or discovered that the Hermitage
Club was near collapse because Bames, and/or those acting under Barnes’s oontrol, knowingly
concealed those facts from Plaintiff.

46. The facts concerning the status of the Hermitage Club were material to Plaintifi’s
decision to purchase the Golden Lots.

47. Plaintiff has been significantly damaged by Barnes’s fraudulent actions in an
amount to be determined at trial, but in no event less than $2,650,000.

48. Because Bames fraudulently induced Plaintiff to advance f`\mds, Plaintiff is

entitled to have such funds returned.

Case 2:19-cv-00018-cr Document 1 Filed 01/30/19 Page 8 of 10

COUNT 4: NEGLIGENT MISREPRESENTATION

49. Plaintiff repeats and realleges the allegations set forth in Paragraphs l through 48
above.

50. Bames, acting on behalf of Hermitage Holding Co., supplied false information to
Plaintiff regarding the status of the Hermitage Club, its renovations, and its overall financial
stability.

51. Bames supplied information regarding the status of the Hermitage Club with the
expectation that Plaintiff would rely on such information

52. Hermitage’s representatives, including, but not limited to Bames, failed to
exercise reasonable care in obtaining and communicating accurate information regarding the
status of the club and its renovations, and either knew or should have known that the information
provided to Plaintiff was false and that Plaintiff was relying on such information to his detriment

53. As a direct and proximate result of Barnes’s negligent misrepresentations
Plaintiff has suffered significant damages in an amount to be proven at trial, but in no event less
than $2,650,000.

COUNT 5: UNJUST ENRICHMENT

54. Plaintiff repeats and realleges the allegations set forth in Paragraphs l through 53
above.

55. Plaintiff agreed to the purchase of the Golden Lots in reliance on Barnes’s
representations as to the status of the club and its renovations.

56. Despite Plaintiffs justified reliance, the Hermitage Club, Hermitage Holding Co.
and Bames failed to complete the promised improvements, and instead defaulted on their

obligations to creditors.

Case 2:19-cv-00018-cr Document 1 Filed 01/30/19 Page 9 of 10

57. ln light of the totality of the circumstances, and Barnes’s wrongfirl conduct as set
forth in this Complaint, Barnes’s receipt and retention of funds advanced by Plaintiff, personally
or through Hermitage Holding Co., constitutes unjust enrichment

58. In light of the totality of the circumstances, to allow Bames to retain funds
received from Plaintiff for the purchase of the Golden Lots constitutes unjust enrichment

59. Plaintiff has been significantly damaged by Defendants’ unjust actions in amount
to be determined at trial, but in no event less than $2,650,000.

CONCLUSlON

WHEREFORE, for all of the foregoing reasons, Plaintiff respectfully requests that this
Court:

i. Enter judgment in Plaintiffs favor and against Defendants on all claims raised;
ii. Award Plaintiff his costs associated with this action; and

iii. Grant such other relief as it deems just and necessary.

Dated: .lanuary 30, 2019
FACEY GOSS & McPHEE P.C.

\Shan_n{on A. Bertrand

71 Allen Strcet, Suite 401
Post Office Box 578
Rutland, VT 05702-0578
802-665-2680

b¢;rt_ran_d@fgn_n/Lsam

  
 

 

Case 2:19-cv-00018-cr Document 1 Filed 01/30/19 Page 10 of 10

LAZ[:R\ .‘\P’I`l ll~:KIiR, ROSELL.\
ct \`l-`l)[[). P.C.

/< g/~_\

%E`l€ J.
515 N. aglcr Drivc, Suite 400
Wes a|rn Beach, FL 3346'/'

Tel: (561) 899-0225
Fax:(561)899-0125

Email: }Lr;lge\-"'ri-iarype:cg_[r_i

Pro Huc Vr'ce (Apph`ca!ion Pe))di)zg/

